                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


RYAN R. LOSSE,

                       Plaintiff,

       v.                                                     Case No. 18-C-1481

CITY OF APPLETON, et al.,

                       Defendants.


                                    DECISION AND ORDER


       This matter is before the court on the plaintiff’s motion for an extension of time to file his

response to the defendants’ motions for summary judgment and for leave to conduct limited

discovery regarding defendants’ qualified immunity defense. ECF No. 39. Federal Rule of Civil

Procedure 56(d) requires a nonmovant seeking a continuance before opposing summary judgment

show “by affidavit or declaration that, for specified reasons, it cannot present facts essential to

justify its opposition.” The plaintiff has failed to meet this obligation. More importantly, “[t]he

basic thrust of the qualified-immunity doctrine is to free officials from the concerns of litigation,

including ‘avoidance of disruptive discovery.’” Ashcroft v. Iqbal, 556 U.S. 662, 685 (2009)

(quoting Siegert v. Gilley, 500 U.S. 226, 236(1991) (Kennedy, J., concurring in judgment)).

“[Q]ualified immunity is in part an entitlement not to be forced to litigate the consequences of

official conduct.” Mitchell v. Forsyth, 472 U.S. 511, 527 (1985). Consequently, because the

plaintiff has not provided specific reasons as to why limited discovery is required, and in line with

the purpose of qualified immunity—to prevent government officials from being burdened with

discovery and litigation—the court will deny the plaintiff’s request for leave to conduct limited
discovery. The court will grant the plaintiff’s requested extension of time to respond to the

defendants’ motions for summary judgment. The plaintiff’s responses are due March 15, 2019.

       SO ORDERED this 11th day of February, 2019.

                                          s/ William C. Griesbach
                                          William C. Griesbach, Chief Judge
                                          United States District Court




                                             2
